Riddick, J., (after stating the facts). This is an appeal by Noe from a judgment of the circuit court rendered against him in favor of Layton for the possession of a bale of cotton. It is said by counsel for Layton that the objections and exceptions made by defendant Noe to the instructions given by the circuit judge to the jury were too general, and do not raise the questions concerning such instructions which are presented by Noe in his brief. We may admit that this is true, but the question, of the sufficiency of the evidence to sustain the verdict is raised, and on that point, even though the instruction he considered as correct, we think the judgment must be reversed. It is very clear from the evidence that Noe had furnished supplies to the Davis brothers to enable them to make a crop on his land, and that he had not been paid for such supplies. Under our statute giving the landlord a lien on the interest of the tenant or employee in the crop for the payment for supplies furnished by him to the tenant or employee to enable him to make the crop, it is immaterial whether the relation of the Davis brothers to Noe be considered that of tenants or employees; for in either case “the act applies, and the lien exists.” Tinsley v. Craige, 54 Ark. 346; Sand. & H. Dig., § 4795. Take either view of this matter, and still Noe had a lien on the cotton in controversy for the price of the supplies which he had furnished the Davis brothers to enable them to make the crop. It is equally plain that he had, with the consent of the Davis brothers, taken possession of this cotton with the understanding that he should sell it and credit its value on the account for supplies. On these points there is really no conflict in the evidence, as we see it, and it is clear, under this state of facts, that neither the Davis brothers nor one holding under them could maintain replevin for the cotton against Noe, without first paying or offering to pay the price of the supplies for which he held the cotton. Buck v. Lee, 36 Ark. 525; Both v. Williams, 45 ib. 447. But counsel for Layton contend that he was an innocent purchaser, and bought the cotton without notice of the lien for supplies. At the time he purchased the cotton it was at the gin where it had been left by Noe and one of the tenants. The cotton itself was not delivered to Layton. He bought on the statement of the tenant that there was no lien on the -cotton, and received from the tenant, not the cotton, but a ginner’s memorandum or receipt for the same. It seems from Layton’s own testimony, in which he states that these same parties had made a crop on Noe’s land the previous year, that he and his agent knew they were tenants, and yet bought on their statement and the ginner’s receipt only, without inquiring either of the ginner or the landlord as to the existence of liens. Now, the statute, which seems to cover cases of this kind, expressly provides that a purchaser or assignee of such a ginner’s receipt shall not be considered an innocent purchaser against the lien of a landlord for supplies, and we conclude under the facts of this case that Layton was not in law an innocent purchaser. Sand. & H. Dig., § 4798; act of April 6, 1885. Again,' it is said that Noe is estopped from claiming the cotton in this case because one of the tenants paid him a part of the money received for the cotton. But there is nothing in the evidence, as brought here, to show that Noe, at the time he accepted this money on his debt, knew that it was part of the proceeds of the cotton. Counsel for appellee assert that he did know it, hut the record here does not sustain this assertion. We see nothing in the other facts alleged sufficient to constitute an estoppel against Noe, and our conclusion is that the evidence, as set out in the bill of exceptions, does not support the verdict and judgment. Nor this reason the judgment is reversed, and the cause remanded for new trial.